DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burton (US 20150320990).
Regarding claim 2, Burton discloses a method of treating skin comprising:
 piercing skin with a plurality of needles of an injection device (paragraph 99, fig. 10 discloses the microneedle array 104 piercing the skin), the device comprising a housing (housing portion 110 in fig. 1), a plunger (plunger 194 in fig. 2), a cartridge disposed within the housing (reservoir 107 in fig. 2), and a plurality of dosing chambers providing fluid communication between the cartridge and the plurality of needles to provide a dose of fluid to the plurality of needles (carrier reservoir 166 in fig. 12 is shown to have a plurality of chambers below; paragraph 127 discloses the chambers being in fluid communication between the cartridge and needles); and 

    PNG
    media_image1.png
    375
    632
    media_image1.png
    Greyscale

actuating the plunger (paragraph 126 discloses actuating plunger by lifting the latch) to distally advance the plunger relative to the cartridge to move the dose of fluid through the plurality of dosing chambers to be ejected from the plurality of dosing chambers into lumens of the plurality of needles (paragraph 126 discloses that lifting the latch causes the plunger and cartridge to move distally toward the needles until it the septum of the cartridge is pierced by needle 165, at which point the plunger moves distally relative to the cartridge to cause a dose of fluid to flow from the cartridge, into the chambers of reservoir 166 and into the microneedles for delivery to the skin).
Regarding claim 3, Burton discloses the injection device further comprises a trigger (actuator 138 in fig. 1) extending along a longitudinal axis of the housing (see below) and the plurality of needles are positioned adjacent to a distal end portion of the housing (fig. 12 shows that when the needles are inserted, the needles are adjacent a distal end of the housing), and wherein the piercing comprises radially compressing the trigger (paragraph 97 discloses pressing downwardly on the portion 140, which is considered to be the radial direction since it is perpendicular to the defined longitudinal axis of the housing to insert the microneedles, as seen in fig. 10; see below).

    PNG
    media_image2.png
    332
    499
    media_image2.png
    Greyscale

Regarding claim 4, Burton discloses the radially compressing the trigger causes the device to move the plurality of needles from a retracted position to an extended position relative to the housing in which the needles extend longitudinally beyond the distal end portion of the housing to penetrate the skin (figs. 9 and 10).
Regarding claim 6, Burton discloses contacting the skin with a distal end portion the injection device prior to piercing skin with the plurality of needles (paragraph 78 discloses that the device is adhered to the skin using adhesive 124 and that shock absorbing layer helps absorb shock of the needle insertion, indicating that the distal end portion would be contacting the skin prior to piercing).
Regarding claim 7, Burton discloses the actuating the plunger comprises manually actuating the plunger (paragraph 126 discloses a user lifting latch 192).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton, as applied to claim 2 above, and further in view of Lockard (US 20100121307).
Regarding claims 8-10, Burton discloses all of the claimed limitations set forth in claim 2, as discussed above, and further discloses that the spacing between the microneedles is at least 2mm (paragraph 102).  However, Burton does not explicitly teach or disclose the piercing skin comprises delivering doses to portions of skin spaced apart by a distance in a range of 5 mm and 20 mm [claim 8], the piercing skin comprises delivering doses to portions of skin spaced apart by 10 mm. [claim 9], the piercing skin comprises delivering doses to portions of skin spaced apart by 15 mm [claim 10].
Lockard is directed towards a similar device and method (fig. 5B) and teaches that the needles can have a spacing in a range of 5 mm and 20 mm (paragraph 163 discloses 10 mm), a spacing of 10 mm (paragraph 163), a spacing by 15 mm (paragraph 163 discloses “more than 15”).  Lockard further teaches that the spacing of the needles would be determined by the drug delivery requirements.  Additionally, it appears that Applicant has assigned no criticality to the claimed distance (paragraph 37 discloses “Needles may be spaced apart from one another any suitable distance”).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the needles of Burton to have a spacing of a range of 5-20 mm/10 mm/15 mm, as taught by Lockard, since it appears that the device of Burton would operate equally well and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton.
Regarding claims 11-13, Burton discloses all of the claimed limitations set forth in claim 2, as discussed above, and further discloses the device is intended to deliver a wide range of dosages (paragraph 120).  However, Burton does not explicitly teach or disclose  the dose is between about 10 ul to 2 ml [claim 11], the dose is between about 20 ul and 1 ml [claim 12], the dose is about 40 ul [claim 13].
However, it appears the device of Burton would operate equally well with a dose about 40 ul since Burton discloses delivering a wide range of doses and that the dose would be dependent on the patient (paragraph 120).  Further, Applicant has not disclosed that the dose claimed solves any stated problem or is for any particular purpose (paragraph 65 discloses the doses are as an example and provides a near infinite range).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Burton to have a dose of about 40 ul because it appears that the method of Burton would operate equally well with the claimed dose and the claimed dose is an arbitrary design consideration which fails to patentably distinguish over Burton.
Regarding claims 14 and 15, Burton discloses all of the claimed limitations set forth in claim 2, as discussed above, and further discloses the device is intended to deliver a wide range of dosages (paragraph 120).  However, Burton does not explicitly teach or disclose  the dose is between about 5 ul and 50 ul [claim 14], the dose is about 10 ul [claim 15].
However, it appears the device of Burton would operate equally well with a dose about 10 ul per needle since Burton discloses delivering a wide range of doses and that the dose would be dependent on the patient (paragraph 120).  Further, Applicant has not disclosed that the dose claimed solves any stated problem or is for any particular purpose (paragraph 66 discloses the doses are as an example and provides a near infinite range).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Burton to have a dose of about 40 ul because it appears that the method of Burton would operate equally well with the claimed dose and the claimed dose is an arbitrary design consideration which fails to patentably distinguish over Burton.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10226585 in view of Burton (see table below). 
Regarding claims 2 and 16, claims 1 11, and 12 of the issued patent claims all of the claimed limitations of instant claims 2 and 16.  Additionally, the issued patent claims contains further limitations not claimed in the instant application claims.  In other words, the patent claims are a species of the more generic instant claims.   It has been held that the specific invention anticipates the generic invention. See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.
Instant Claim
Patent Claim
Teaching
2
1, 11
 
3
1, 11
 
4
1, 11
 
5
11
 
6
1, 11
 
7
 
Burton teaches this method step above.  It would have been obvious to have modified the patent claim so that a user can selectively actuate the plunger.
8
8, 15
 
9
9, 16
 
10
10, 17
 
11
3, 18
 
12
4, 19
 
13
5, 20
 
14
6, 21
 
15
7, 22
 
16
12
 
17
18
 
18
19
 
19
20
 
20
21
 
21
22
 



Allowable Subject Matter
Claim 5 would be allowable if rewritten to the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-21 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowable because the prior art of record fails to disclose either singly or in combination the claimed method.  
	The closest prior art of record is Burton.  
Regarding independent claim 16, Burton fails to teach among all the limitations or render obvious distally advancing a plunger relative to the dosing cartridge disposed within the housing to cause a dose of composition contained in each of the plurality of dosing chambers to be delivered into a portion of the skin through the plurality of needles, in combination with the total structure and function as claimed.  The examiner notes that this limitation is being interpreted to mean that the dose of composition is already in the plurality of dosing chamber prior to the step of advancing the plunger. Instead, Burton teaches that the distal advancement of the plunger causes the dose of composition to flow from the cartridge, through the dosing chamber defined above, and into the needles (paragraph 127).  As such, it is the examiners opinion that the distal advancement of the plunger does not cause a dose of position contained in each of the dosing chambers to be delivered through the needles, as required by the claim.
Regarding dependent claim 5, Burton fails to teach among all the limitations including the step of releasing the trigger to permit the plurality of dosing chambers to be refilled with an additional dose of fluid.  Instead, the trigger is used to insert the microneedle array into the skin (paragraph 97).  While it can be assumed that a user would release pressure on the trigger at some point of operation, there is nothing in Burton which teaches or suggests that the releasing of the trigger would permit the plurality of dosing chambers to be refilled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner notes that Park (US 20150157809) appears capable of being used in a 102 rejection for at least the independent claim 1.  For example, Park discloses a device (1 in fig. 1) having a housing (housing of pressure part 20 in fig. 1), a cartridge (reservoir part 11 in fig. 1), a plunger (applying part 19 in fig. 1), a plurality of dosing chambers (outlet 13 in fig. 1), and a plurality of needles (injection part 15 in fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783